Citation Nr: 1544712	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  09-30 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee degenerative changes, based on painful extension, to include entitlement to an extended temporary total  rating based on convalescence under 38 C.F.R. § 4.30, prior to January 6, 2015. 

2.  Entitlement to a separate compensable rating for left knee degenerative changes, based on painful flexion, prior to January 6, 2015 

3.  Entitlement to a separate rating in excess of 20 percent for left knee degenerative changes, based on instability, prior to January 6, 2015.

4.  Entitlement to a rating in excess of 10 percent for bilateral heel spurs. 

5.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a right knee disability.

6.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a left arm/shoulder disability.

REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1974 to August 1994.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran's left knee is presently assigned a 100 percent rating following his January 6, 2015 total knee replacement procedure, and as such, the Board has limited its review of the Veteran's left knee evaluations prior to his surgery as indicated on the title page.  


REMAND

The Board finds that additional development is required prior to adjudication of the Veteran's claims.  Initially, the Board notes that prior remands in May 2011, May 2012, March 2013, and September 2013 instructed the RO to initiate development to obtain records related to the Veteran's 2010 meniscectomy surgery, and then adjudicate his claim for a temporary total rating pursuant to 38 C.F.R. § 4.30.  Although the RO awarded a one month temporary total rating in a June 2014 rating decision, it did so without obtaining the Veteran's surgical report or post-operative treatment records.  The Veteran has since initiated a notice of disagreement relative to the period of convalescence assigned, and the RO has yet to obtain the above-noted records.  These treatment records will bear directly upon the Veteran's appeal for an extension his convalescence rating.  In addition, these orthopaedic notes may also contain evidence establishing entitlement to a higher disability rating or separate disability rating as noted in the title page of this decision.  Moreover, a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the Veteran's appeals relative to his left knee disability, to include entitlement to increased ratings, earlier separate ratings, and an extended convalescence rating must remain in abeyance pending development to obtain his treatment records for the period of July 2010 through January 2011.  

In addition, the RO has not obtained a complete copy of the Veteran's service treatment records.  Although the RO drafted a formal finding of unavailability for the record in January 2008, which indicates all efforts to obtain those records have been exhausted and additional attempts would be futile, the Board finds additional development is available and necessary in this case. Specifically, the Board notes that the Veteran's official military personnel file (OMPF) has not been obtained, and in addition, the RO has not submitted a Defense Personnel Records Image Retrieval System (DPRIS) request for the Veteran's service treatment records. As the potential exists that the Veteran's service treatment records were mistakenly co-located with his OMPF, these records should be obtained.  In addition, the Veteran's records may be associated with DPRIS. Since the missing service treatment records will be determinative as to the issue of whether new and material evidence is required to reopen the Veteran's claims for a right knee and left arm/shoulder disability, these issues must be remanded at this time for additional development to obtain those records.  

Finally, the Veteran most recently underwent a VA foot examination in July 2012.  On several occasions, he has asserted his bilateral heel spurs are worse than indicated in that examination.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400   (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Based on the foregoing, the Board finds a new examination is warranted to assess the present severity of the Veteran's service-connected bilateral heel spurs.  

Accordingly, this case is remanded for the following actions: 

1.  The RO must undertake all steps necessary to obtain the Veteran's service treatment records and OMPF for his period of active duty from August 1974 to August 1994, to specifically include a PIES 050 and DPRIS request to determine whether additional service treatment records are available.  If any requested records are not available, the record must be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e) and M21-1 Part I, Chapter 1, Section C.  Specifically, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must also request that the Veteran provide it with authorization to obtain the updated records from the St. John's Clinic relative to his July 2010 meniscectomy surgery and post-operative treatment therefor.  The RO must then obtain copies of the related medical records that are not already in the claims file, to include all records from July 6, 2010 to January 3, 2011.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

3.  Thereafter, the Veteran must be afforded a comprehensive examination to determine the current severity of his service-connected bilateral heel spurs.  The electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claims on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the claim must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

